DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant is again reminded of the duty to disclose, as recited in MPEP §609: “In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56."


Claim Interpretations - 35 USC § 112(f)
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“moisture absorption unit” of claim 13, with the generic placeholder “unit” and the function of moisture absorption; the corresponding structure is sending the air outside the housing to the inner space of the moisture absorption unit so that the air is brought into contact with the hygroscopic liquid in the inner space and moisture contained in the air is absorbed by the hygroscopic liquid, and includes a moisture absorption tank, a blower, and a nozzle unit of ¶40.
“regeneration unit” of claim 13, with the generic placeholder “unit” and the function of regeneration; the corresponding structure is irradiating a part of the hygroscopic liquid with an ultrasonic wave and generating the atomized droplet from the hygroscopic liquid to thereby remove moisture from the hygroscopic liquid, including a regeneration tank, a blower, an ultrasonic wave generation unit, and a
guide pipe of ¶47.
“measurement unit that measures a concentration” of claim 13, with the generic placeholder of “unit” and the function of measuring; the corresponding structure is a refractometer of ¶91.

“ultrasonic wave generation unit that irradiates” of claim 13, with the generic placeholder of “unit” and the function of irradiating; the corresponding structure is at least one vibrator of ¶53.
“heating unit that heats the hygroscopic liquid”, with the generic placeholder of “unit” and the function of heating the liquid; the corresponding structure is a throw—in heater of ¶64.
“removal means of removing an atomized droplet”, with the generic placeholder of “means” and the function of removal; the corresponding structure is a blower and guide pipe of ¶49.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-13 are allowed.
Regarding claim 1, the closest prior art is US 2002/0116935. The prior art teaches storing a hygroscopic liquid in a tank and regenerating the liquid. The prior art does not teach the measurement step, the adjustment step, and the first and second concentration regions. No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-12 depend upon claim 1.
Regarding claim 13, the claim contains similarly allowable subject matter as claim 1. No prior art, alone or in combination, teaches all the limitations of claim 13.


Response to Arguments
The following is a response to Applicant’s arguments filed 23 Feb. 2022:

Applicant argues that the objections to claims 1 and 12 are overcome by amendment.
Examiner agrees and the objections are withdrawn. 

Applicant argues that Applicant reserves the right to analyze and dispute Examiner’s interpretation of the claims (with respect to 112f interpretations) in the future. 
Examiner notes that Examiner’s interpretation of the claims determines the meets and bounds of the claims in prosecution. Any disputes in the interpretation must be resolved before allowance otherwise Examiner’s undisputed interpretation of the claims will be final.

Applicant argues that the 112b claim rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776